DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to claims 1, 4 – 9, and 12 - 15 have been considered but they are not persuasive.  In the response to the Office Action dated December 20, 2021, Applicant argues that the prior art, Knechtel, does not disclose the type of the material of the first electrically conductive material which forms the terminal 5a, and thus does not disclose “wherein the first electrically conductive material is selected from a group consisting of aluminum, silver, titanium, gold, Si, SiC, SiO2 and GaN” as recited in independent claims 1 and 9.  Examiner respectfully disagrees. Examiner has cited layer 8 as the terminal made of a first electrically conductive material and component structure 5 as the component comprising the terminal (see Figure 1 of Knechtel).  A “terminal” is simply an electrical connector.  Layer 8 electrically connects component structure 5 to conductive layers 9 and 10, and thus, layer 8 can be viewed as a terminal.  Applicant, however, contends that contact surface 5a is a terminal.  This is not correct. Contact surface 5a is merely the top surface of component structure 5, and thus it is formed of the same material as the body of component structure 5.  Knechtel does not disclose contact surface 5a as being a metal or conductive contact.
Applicant further argues that Knechtel does not disclose “an electrically conductive structure on the interface structure” as recited.  Applicant contends that layer 9 (“electrically conductive structure”) is not arranged on but below layer 10.  Examiner agrees that layer 9 is arranged below layer 10.  However, layer 9 contacts the bottom surface of layer 10, and is therefore “on” layer 10.  The claims do not recite that the electrically conductive structure is disposed on the top surface of the interface structure.
Thus, Applicant’s traversal of the instant rejection on these grounds is deemed unsuccessful.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 – 9, and 12 - 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knechtel et al. (U.S. Patent Publication No. 2017/0294351).
Regarding claim 1, in Figure 2, Knechtel discloses a component carrier, comprising: a stack (100) comprising at least one electrically conductive layer structure and/or at least one electrically insulating layer structure; a component (5) comprising a terminal (8) made of a first electrically conductive material (paragraph [0078]), the component being embedded in the stack; a recess (14) in the stack exposing at least a part of the terminal; an interface structure (10) on the at least partially exposed terminal; and an electrically conductive structure (9) on the interface structure made of a second electrically conductive material (paragraph [0080]); wherein the second electrically conductive material is different from the first material; wherein the first electrically conductive material is selected from a group consisting of aluminum, silver, titanium, gold, Si, SiC, SiO2 and GaN (layer 8 is composed of titanium nitride, paragraph [0078]); and the second electrically conductive material is copper (layer 9 includes copper, paragraph [0080]).
Regarding claim 4, Knechtel discloses wherein the interface structure includes or is an adhesion promoter of one of titanium, copper nitride, tungsten, chromium and nickel (Figure 2).
Regarding claim 5, Knechtel discloses wherein the adhesion promoter has a thickness in the range between 20 nm and 100 nm (Figure 2).
Regarding claim 6, Knechtel discloses wherein the interface structure comprises or is a diffusion barrier of nickel (Figure 2).
Regarding claim 7, Knechtel discloses wherein the diffusion barrier has a thickness in the range between 150 nm and 500 nm (Figure 2).
Regarding claim 8, Knechtel discloses at least one of the following features: the component carrier includes at least one component being surface mounted on and/or embedded in the component carrier, wherein the at least one component is selected from a group consisting of an electronic component, an electrically non-conductive and/or electrically conductive inlay, a heat transfer unit, a light guiding element, an energy harvesting unit, an active electronic component, a passive electronic component, an electronic chip, a storage device, a filter, an integrated circuit, a signal processing component, a power management component, an optoelectronic interface element, a voltage converter, a cryptographic component, a transmitter and/or receiver, an electromechanical transducer, an actuator, a microelectromechanical system, a microprocessor, a capacitor, a resistor, an inductance, an accumulator, a switch, a camera, an antenna, a magnetic element, a further component carrier, and a logic chip; wherein at least one of the electrically conductive layer structures of the component carrier includes at least one of a group consisting of copper, aluminum, nickel, silver, gold, palladium, and tungsten; wherein the electrically insulating layer structure includes at least one of the group consisting of resin, reinforced or non-reinforced resin, epoxy resin or bismaleimide-triazine resin, FR-4, FR-5, cyanate ester, polyphenylene derivate, glass, prepreg material, polyimide, polyamide, liquid crystal polymer, epoxy-based Build-Up Film, polytetrafluoroethylene, a ceramic, and a metal oxide; wherein the component carrier is shaped as a plate; wherein the component carrier is configured as one of a group consisting of a printed circuit board, a substrate, and an interposer; wherein the component carrier is configured as a laminate-type component carrier (Figure 2).
Regarding claim 9, Knechtel discloses a method of manufacturing a component carrier, comprising: forming a stack (100) including at least one electrically conductive layer structure and/or at least one electrically insulating layer structure; embedding a component (5) having a terminal (8) made of a first electrically conductive material (paragraph [0078]), in the stack; forming a recess (14) in the stack exposing at least a part of the terminal; forming an interface structure (10) on the at least partially exposed terminal; and forming an electrically conductive structure (9) on the interface structure made of a second electrically conductive material (paragraph [0080]); wherein the second electrically conductive material is different from the first material; wherein the first electrically conductive material is selected from a group consisting of aluminum, silver, titanium, gold, Si, SiC, SiO2 and GaN (layer 8 is composed of titanium nitride, paragraph [0078]); and the second electrically conductive material is copper (layer 9 includes copper, paragraph [0080]).
Regarding claim 12, Knechtel discloses wherein the interface structure includes or is an adhesion promoter, of one of titanium, copper nitride, tungsten, chromium and nickel (Figure 2).
Regarding claim 13, Knechtel discloses wherein the interface structure includes or is a diffusion barrier of particular nickel (Figure 2).
Regarding claim 14, Knechtel discloses wherein forming the interface structure and the electrically conductive structure is carried out simultaneously with forming an interface structure and an electrically conductive structure in a through hole of the stack (Figure 2).
Regarding claim 15, Knechtel discloses wherein at least one of the interface structure and the electrically conductive structure are deposited by a deposition process or a sputter process, a thin film deposition, high-power impulse magnetron sputtering, chemical-vapor deposition, plasma-enhanced chemical-vapor deposition, laser ablation, or electroless deposition (Figure 2).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391. The examiner can normally be reached Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847